DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this response, the Applicants claim(s) 2 – 4, 6 – 7, 12 – 13, 15 – 16, 18 – 20 , 22 – 23, 28 – 29, and 31 – 32 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Bobby Soltani (registration number # 54,459), on June 16th 2021). Claim(s) 1 – 8, 12 – 13, 15 – 24, 28 – 29, 31 – 32 are therefore pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence by Bobby Soltani (registration number # 54,459) on June 16th 2021. The application has been amended as follows: 
In the Claims
2. (Currently Amended) The method of claim 1 wherein receiving the RFO from the advertiser comprises receiving an RFO from the advertiser which specifies the at least one condition as at least one of 

3. (Currently Amended) The method of claim 1 wherein receiving the the advertiser comprises receivingthe request for orders (RFO) from  the advertiser wherein the at least two of the multiple types of advertisement channels comprises at least two of: broadcast television, broadcast radio, streaming radio, podcasting, display, mobile Web, mobile in-app advertisement, or video.

4. (Currently Amended) The method of claim 1 wherein receiving the RFO from the advertiser comprises receiving  the RFO from the advertiser wherein the at least two of the multiple types of advertisement channels comprises w

6. (Currently Amended) The method of claim 5 wherein separate minimum spending budget.

7. (Currently Amended) The method of claim 6 wherein providing status information regarding the received orders to at least one of the advertiser or the plurality of media content providers comprises providing a present percentage of the separate minimum spending budget committed by the 

12. (Currently Amended) The method of claim 1 wherein providing media content providers with the indication of lift comprises providing media content providers with the indication of lift as a function of the separate minimum spending budget specified by the RFO.

13. (Currently Amended) The method of claim 1 wherein providing media content providers with an indication of lift comprises providing media content providers with a separate indication of lift for each of the at least two of the multiple types of advertisement channels.

15. (Currently Amended) The method of claim 1 wherein receiving the RFO from the advertiser comprises receiving the RFO from the at least two of the multiple types of advertisement channels.

16. (Currently Amended)The method of claim 15 wherein receiving the RFO from the advertiser which identifies at least one special term comprises receiving the RFO from the advertiser which identifies at least one rate discount negotiated between the advertiser and at least one of the media content providers, the at least one rate discount applies across at least two of the at least two of the multiple types of advertisement channels.

18. (Currently Amended) The system of claim 17 wherein the RFO specifies the at least one condition as at least one of 

19. (Currently Amended) The system of claim 17 wherein the RFO specifies at least two of the multiple types of advertising channels that comprises

20. (Currently Amended) The system of claim 17 wherein the RFO indicates requests for a plurality of orders wherein the at least two of the multiple types of advertising channels comprises

22. (Currently Amended) The system of claim 21 wherein separate minimum spending budget.

23. (Currently Amended) The system of claim 22 wherein the at least one advertisement platform server processor: provides a present percentage of the separate minimum spending budget committed by the received orders.

28. (Currently Amended) The system of claim 17 wherein the at least one advertisement platform server processor: provides, via the media content provider-facing interface, media content providers with an indication of lift as a function of the separate 

29. (Currently Amended) The system of claim 17 wherein the at least one advertisement platform server processor: provides, via the media content provider-facing interface, media content providers with a separate indication of lift for each of the at least two of the multiple types of advertisement channels.

31 (Currently Amended) The system of claim 17 wherein the RFO identifies at least one special term negotiated between the advertiser and at least one of the media content providers, the at least one special term applies across at least two of the at least two of the multiple types of advertisement channels.

32. (Currently Amended) The system of claim 31 wherein the RFO identifies at least one rate discount negotiated between the advertiser and at least one of the media content providers, the at least one rate discount applies across at least two of the at least two of the multiple types of advertisement channels.

Reasons for Allowance
Claims 1 – 8, 12 – 13, 15 – 24, 28 – 29, 31 – 32 are allowed.

Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determine to automate advertisement placement in media delivery systems.



The closest prior art of record is US PG Pubs 20160100026 – Musumeci et al., US Patent 8386315 – Bala et al., US PG Pubs 20100145793 – Cavander et al., US PG Pub 20070006264 - Steelberg et al., Gopal, Ram, Online keyword based advertising: Impact of ad impressions on own-channel and cross-channel click-through rates, page 5 and 6 , https://www.sciencedirect.com/science/article/pii/S0167923611001035 (Year: 2011)
MUSUMECI discloses of placement of advertisement regarding on bidding price based on bundling of information.
BALA discloses of placing advertisement campaigns on available inventory and determining optimal allocations as well las adjusting amount of testing on different channels .
CAVANDAR discloses optimization of advertising allocations regarding optimization and goals and with regards to spending budgets.
STEELBERG discloses of autonomously sending content for the orders to traffic management systems.
GOPAL discloses of impact on cross channel opportunities regarding budget and optimization of channel utilization

The prior art of records teaches concepts of the invention as claimed however the combination of concepts is unique and it would not have been obvious to one of ordinary skill in the art to combine the references. Combining these references and the particular pieces of each reference to arrive at the invention would not have been obvious to one or ordinary skill at the time of the invention. The claims are found to be allowable over the prior arts of record.

As per Independent claims 1, and 17, the closest prior art of record taken either individually or in 
“A method to automate advertisement placement in media delivery systems, the method comprising: receiving, by at least one advertisement platform server processor via an advertiser-facing interface, a request for orders (RFO) from an advertiser, the RFO indicates requests for a plurality of orders for advertisements associated with a future advertisement campaign which spans multiple types of advertisement channels, the RFO specifies at least one condition for the advertisement campaign and a common currency for the plurality of orders across the multiple types of advertisement channels and a separate minimum spending budget for at least two of the multiple types of advertisement channels; providing, by the at least one advertisement platform server processor via a media content provider-facing interface, the RFO to a plurality of media content providers, including a comparison between the requests for orders in the RFO and at least one order received through at least one non-programmatic sales channel, wherein the comparison includes an indication of lift expected by providing one or more committed orders responsive to the RFO relative to potential sales of advertisement opportunities via the at least one non-programmatic sales channel outside the RFO; receiving, by the at least one advertisement platform server processor via the media content provider-facing interface, committed orders to place advertisements for the advertiser from multiple media content providers of the plurality of media content providers, each of the orders satisfying at least a portion of the at least one condition; autonomously comparing, by the at least one advertisement platform server processor, each of the received orders cumulatively to the at least one condition for the advertisement campaign; responsive to the comparing of the received orders to the at least one condition, autonomously determining, by the at least one advertisement platform server processor, that the received orders cumulatively satisfy the at least one condition for the advertisement campaign; responsive to determining that the received orders satisfy the at least one condition, autonomously causing, by the at least one advertisement platform server processor, a cumulative acceptance of each of the received orders to place advertisements for the advertiser; and responsive to acceptance of each of the received orders, autonomously sending, by the at least one advertisement platform server processor, advertisement content for each of the received orders at the same time to a traffic management system for publishing via the multiple media content providers.”
Claims 2 – 8 and 12 – 13, 15 – 16, 18 – 24, 28 – 29, 31 – 32 depends upon independent claims 1, and 17, incorporate all the limitations of claims 1 and 17 are allowable for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 8 and 12 – 13, 15 – 24, 28 – 29, 31 – 32 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A. H. T./
Examiner, Art Unit 3681

                                                      

/GEORGE CHEN/Primary Examiner, Art Unit 3628